—Order, Supreme Court, New York County (Lewis Friedman, J.), entered on or about November 3, 1994, which granted petitioner wife various temporary relief, including payment of the tuition necessary to keep the parties’ two children in private school for the remainder of the school year, unanimously affirmed, without costs.
The IAS Court properly exercised its discretion in deviating from the child support statutory formula and ordering respondent to pay the children’s private school tuition for the remainder of the school year (see, Lapkin v Lapkin, 208 AD2d 474), where the parties who have been married for 17 years, showed income on their 1993 joint tax return of $96,635, of which almost $90,000 was attributable to respondent’s sale of over $825,000 worth of stock, and only $4,319 was attributable solely to petitioner; respondent was living in the parties’ mortgage-free vacation home that had been purchased with money given to respondent by a family member as a gift; and, respondent wholly controlled the parties’ audio electronics import business. Respondent’s remedy for any inequity in this temporary award lies in a prompt trial (Williamson v Wil*193liamson, 196 AD2d 743). Concur—Ellerin, J. P., Kupferman, Ross, Asch and Tom, JJ.